Title: From John Adams to John Bondfield, 16 September 1789
From: Adams, John
To: Bondfield, John



Sir
New York Septr 16, 1789

I have received the letter you did me the honor to write me on the 15 of May, and take this opportunity to return you my thanks for your polite congratulations. It is now five months within a few days since I entered on the execution of my office: and although I had many apprehensions from the novelty of it, and from my own long habits formed to different scenes of life, in the course of a ten years residence abroad in Paris, London andthe Hague; yet I have not found much injury to my health or depression of spirits. The greatest pleasure I enjoy is in the reflection that I am now employed in doing every thing in my power to form a system of policy and Finance that may enable us to pay those debts both at home and abroad which I had so great a hand in contracting. You will always oblige me Sir by transmitting me any information concerning the public affairs of France in whose happiness and prosperity I am not a little interested.
In what will the fermentations in France and the rest of Europe end? Will the spirit and the system of constitutional liberty prevail or will confusion preceed despotism?
If you can send me a cask of Claret such as you sent me at the Hotel De Valois, Rue de Richelieu, and another of the Vin De Grave to be delivered to me at my house at New York, at your Risque and can contrive to receive your pay at the time and place of delivery, I should be much obliged to you.
I am sir Yours & &
J Adams